Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of [Date] by and
between [ENTITY NAME] (“Employer”) and CLIFFORD C STEBE, JR. (“Executive”).

1. [Insert information regarding transaction, closing, supersede prior
Employment Agreement]

2. Purpose and Employment. The purpose of this Agreement is to define the
relationship between Employer as an employer and Executive as an employee of
Employer. Employer hereby employs Executive, and Executive hereby accepts
employment with Employer upon all of the terms and conditions set forth in this
Agreement.

3. Duties and Position.

A. Position. Employer hereby employs Executive as its Chief Financial Officer,
reporting to the Chief Executive Officer of LMI Aerospace. Executive’s title
and/or reporting structure may be modified by the Employer during Executive’s
employment, subject to Section 6(C)2.

B. Duties. Executive shall perform and discharge well and faithfully, on behalf
of Employer and its subsidiaries, duties commensurate with the position of Chief
Financial Officer. Executive shall also perform any such other and further
duties, responsibilities, and functions, at such locations, and in such manner
as may be specified from time to time by the Employer during Executive’s
employment.

C. Duty of Loyalty. Executive agrees to devote so much of Executive’s time,
attention and energies to the business of Employer as is necessary for the
successful operation of Employer and shall endeavor at all times to improve the
business of Employer. Executive shall not engage in any other business
activities without the advance written consent of Employer. Such consent by
Employer shall not be unreasonably withheld provided that such other business
activities do not detract from or violate Executive’s duties for and obligations
to Employer.

D. Compliance with Employer Policies. Executive agrees to comply with and be
subject to all of Employer’s policies and procedures, including reasonable
amendments to such policies and procedures adopted by Employer during the term
of Executive’s employment, as well as such reasonable rules and regulations as
are adopted from time to time by Employer.

4. Term. The term of Executive’s employment under this Agreement shall commence
on [Date] (“Effective Date”) and shall continue until terminated by either Party
in accordance with the terms of this Agreement (“Term”). Each full year of the
Term shall be referred to herein as a “Term Year.”



--------------------------------------------------------------------------------

5. Compensation

A. Base Salary. For all services to be rendered by Executive in any capacity
hereunder, Executive shall be entitled to receive from Employer an annual “Base
Salary” in the amount of Two Hundred and Sixty-Five Thousand, Two Hundred and
Twenty-Five Dollars ($265,225.00). Executive’s Base Salary shall be increased by
at least three percent (3%) each Term Year. Such Base Salary, as so increased,
shall constitute “Base Salary” hereunder. The then current Base Salary shall not
be reduced during the Term. All payments of Base Salary shall be paid in
accordance with Employer’s normal payroll procedures and shall be less any
authorized or required payroll deductions. In the event this Agreement is in
effect for only a portion of any particular year, the amount of Executive’s Base
Salary for that year shall be prorated on the basis of the actual number of pay
periods during such year that this Agreement was in effect.

B. Bonuses and Incentives.

1. Initial Bonus: Executive shall be entitled to an initial bonus in the amount
of One Hundred and Five Thousand Dollars ($105,000.00) (“Initial Bonus”). The
Initial Bonus shall be paid within five (5) calendar days of Closing and shall
be less such amounts are required to be withheld by law. The foregoing
notwithstanding, Executive shall not be entitled to the Initial Bonus in the
event the Board of Directors of LMI in existence prior to the Closing awards a
Long-Term Incentive (as defined in the Prior Employment Agreement) to Executive
under the Prior Employment Agreement on or before the Closing Date.

2. Annual Performance Bonus: Executive shall be eligible for annual bonuses each
calendar year (each an “Annual Performance Bonus”) beginning with calendar year
2017. The Annual Performance Bonuses shall be equal to not less than twenty-two
and one half percent (22.5%) of the then current annual Base Salary and up to
forty-nine and one half percent (49.5%) of the then current annual Base Salary,
provided that LMI and Sonaca Group meet certain performance objectives for the
subject calendar year, which objectives shall be determined and agreed upon
between Executive and Employer no later than sixty (60) days after the start of
each calendar year. The performance objectives for 2017 are attached as Exhibit
A hereto. In no event shall Employer be obligated to pay Executive any Annual
Performance Bonus if minimum performance goals are not achieved. Each Annual
Performance Bonus shall be paid in the following calendar year on or before
March 15 and shall be less such amounts as are required to be withheld by law.
In the event of a Qualifying Termination (defined in Section 7 below) or upon
Executive’s death or termination as a result of Executive’s disability,
Executive shall be entitled to a prorated amount of the Annual Performance Bonus
for the calendar year in which the Qualifying Termination occurred which shall
be paid to Executive no later than March 15th of the year following the year in
which the Qualifying Termination occurred.

 

2



--------------------------------------------------------------------------------

3. Annual Incentive Payment: Executive shall be entitled to an annual incentive
payment for each calendar year (each an “Annual Incentive Payment”) beginning
with calendar year 2018. The value of the annual incentive payment will be
$52,500.00 for 2018 and will increase by a minimum of 3% each Calendar Year. The
Annual Incentive Payment for each calendar year shall vest in three
(3) installments, the first installment of which will vest on the last day of
the calendar year to which it pertains and the second and third installments of
which will vest on the last day of the two (2) successive calendar years
immediately following the calendar year to which the Annual Incentive Payment
pertains (each a “Vesting Date”), provided that Executive is employed on the
Vesting Date. Each Annual Incentive Payment shall be paid over a three (3) year
period beginning on January 30 of the three (3) successive calendar years
immediately following each Vesting Date. For purposes of illustration, the
Annual Incentive Payment for calendar year 2018 of $52,500.00 will vest in three
(3) installments on December 31, 2018, December 31, 2019, and December 31, 2020,
and will be paid in three (3) equal installments of $17,500.00 on January 30,
2019, January 30, 2020, and January 30, 2021. All payments of the Annual
Incentive Payment shall be less such amounts as are required to be withheld by
law. In the event of any termination of Executive’s employment, for any reason,
Executive shall be entitled to payment of any fully or partially vested Annual
Incentive Payments, which shall be paid to Executive no later than March 15th of
the year following the year to which Executive’s termination of employment
occurs.

4. Annual Performance Incentive Payment: Executive shall be eligible for annual
performance incentive payments each calendar year (each an “Annual Performance
Incentive Payment”) beginning with calendar year 2018, provided that LMI and
Sonaca Group meet performance objectives for the subject calendar year, which
objectives shall be determined and agreed upon between Executive and Employer no
later than sixty (60) days after the start of each calendar year, and further
provided that Executive is maintaining a satisfactory level of performance as
reasonably determined by Employer. The Annual Performance Incentive Payment for
each calendar year shall be equal to not less than fifty percent (50%) and up to
one hundred and ten percent (110%) of the target amount which for 2018 will be
$52,500.00 and will increase by a minimum of 3% each Calendar Year. Each Annual
Performance Incentive Payment shall vest in three (3) installments, the first
installment of which will vest on the last day of the calendar year to which it
pertains and the second and third installments of which will vest on the last
day of the two (2) successive calendar years immediately following the calendar
year to which the Annual Performance Incentive Payment pertains (each a “Vesting
Date”), provided that Executive is employed on the Vesting Date. Each Annual
Performance Incentive Payment shall be paid over a three (3) year period
beginning on January 30 of the three (3) successive calendar years immediately
following the calendar to which the Annual Performance Incentive Payment
pertains. For purposes of illustration, assuming Executive is entitled to 100%
of the Annual Performance Incentive Payment, the Annual Performance Incentive
Payment for calendar year 2018 will equal $52,500.00, which will vest in three
(3) installments on December 31, 2018, December 31, 2019, and December 31, 2020,
and will be paid in three (3) equal installments of $17,500.00 on January 30,
2019, January 30, 2020, and January

 

3



--------------------------------------------------------------------------------

30, 2021. All payments of the Annual Performance Incentive Payment shall be less
such amounts as are required to be withheld by law. In the event of a Qualifying
Termination (defined in Section 7 below) or upon Executive’s death or
termination as a result of Executive’s disability, Executive shall be entitled
to a prorated amount of one-third (1/3) of the total Annual Performance
Incentive Payment for the calendar year in which the Qualifying Termination
occurred, which shall be paid to Executive no later than March 15th of the year
following the year in which Executive’s termination of employment occurred. In
the event of any termination of Executive’s employment, for any reason,
Executive shall be entitled to payment of any fully or partially vested Annual
Performance Incentive Payments which shall be paid to Executive no later than
March 15th of the year following the year in which Executive’s termination of
employment occurred. In no event shall Employer be obligated to pay Executive
the Annual Performance Incentive Payment if minimum performance goals are not
met.

C. Fringe Benefits.

1. Provided that Executive meets the applicable eligibility requirements,
Executive shall be eligible to participate in such employee fringe benefit plans
as may be authorized and adopted from time to time by Employer, including the
following: any health insurance plan; any medical reimbursement plan; any
qualified retirement plan; any disability or leave pay plan; any disability
insurance plan; any group term life insurance plan; and such other employee
benefit plans offered by Employer for which Executive is eligible pursuant to
the terms of such plans. Employer may also furnish such other benefits to
Executive as Employer shall determine from time to time within its sole
discretion to be in the best interests of Employer and Executive.

2. Employer shall provide Executive during the term of Executive’s employment an
annual automobile allowance in the amount of Seven Thousand Dollars ($7,000.00).
The automobile allowance shall be increased by at least three percent (3%) each
Term Year. Such amount shall be paid to Executive no later than March 15th of
the year following the year for which it is provided.

3. Employer retains the right to implement, modify or discontinue these benefits
at any time, with or without notice.

D. Business Expenses. Throughout the term of Executive’s employment hereunder,
Employer shall reimburse Executive for all reasonable and necessary travel,
entertainment, and other business expenses that may be incurred in direct
connection with the performance of Executive’s duties hereunder and in
accordance with policies concerning travel and expense reimbursement adopted
from time to time by Employer.

E. Paid Leave. Executive shall be entitled to paid vacation time (“Vacation”) to
use during each Term Year. The numbers of days of Vacation shall be at the
discretion of Executive, provided however, that any Vacation shall be taken by
Executive at such time or times as do not conflict, as reasonably practicable,
with

 

4



--------------------------------------------------------------------------------

Executive’s duties and responsibilities hereunder. As Vacation is not earned or
accrued annually, Executive shall not receive any compensation for unused
Vacation. Executive shall also be eligible for other paid leave in accordance
with Employer’s policies, as amended, adopted, suspended or terminated from time
to time by Employer.

6. Termination of Employment. The phrase “termination of employment” shall mean
that Executive has incurred a separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and the regulations thereunder.

A. Termination by Employer for “Cause.” This Agreement and Executive’s
employment hereunder may be immediately terminated by Employer, at its option,
for “Cause,” either with or without notice, if Executive shall:

1. Engage in negligent or willful misconduct; or

2. Perform his/her duties in a significantly unsatisfactory manner against
position expectations (other than such failure resulting from physical or mental
illness) and fail to improve such performance in response to corrective
feedback;

3. Violate material Employer codes or policies (such as, but not limited to, the
Code of Ethics and Business Conduct, and policies regarding harassment,
workplace violence, confidential information or drug testing); or

4. Commit acts of dishonesty of any kind, including willful misrepresentation,
falsification of records, or breach of Executive’s fiduciary duty to Employer,
in Executive’s interactions or dealings with the Employer, its Executives or
customers.

5. Refuse to comply with any reasonable, lawful direction of the Board or
Employer officer; or

6. Engage in business practices or conduct that, in the reasonable opinion of
the Employer, may or will result in a material injury or loss to Employer,
including damage to customer relations or business prospects; or

7. Use alcohol, to the extent that such use interferes with the performance of
the Executive’s obligations under this Agreement or causes or could cause
embarrassment or reputational damage to Employer, continuing after written
warning, or use of illegal drugs, with or without previous warning; or

8. Lose or have suspended any licenses, clearances or bonding required to
perform Executive’s duties under this Agreement; or

9. Willfully violate any law, rule, or government regulation (other than traffic
violations, misdemeanors, or similar offenses that do not involve moral
turpitude) or be convicted of or plead nolo contendere to any felony.

 

5



--------------------------------------------------------------------------------

For purposes of defining Cause, no act, or failure to act, of Executive shall be
considered “willful” unless done, or omitted to be done, by Executive
deliberately and with knowledge of the consequences of such action or inaction.
In the event of any such termination for Cause by Employer, Employer shall be
obligated to pay Executive (i) the Base Salary due Executive under this
Agreement up to Executive’s termination date; and (ii) any vested, but unpaid,
Annual Incentive Payment and/or Annual Performance Incentive Payment. Such
amounts will be paid to Executive no later than March 15th of the year following
the year in which Executive’s termination for Cause occurred.

B. Termination by Employer Without Cause. This Agreement and Executive’s
employment hereunder may be immediately terminated by Employer without Cause. In
the event of any such termination by Employer without Cause, Employer shall be
obligated to pay Executive (i) the Base Salary due Executive under this
Agreement up to Executive’s termination date; (ii) any vested, but unpaid,
Annual Incentive Payment and/or Annual Performance Incentive Payment; (iii) a
prorated amount of the Annual Bonus and the Annual Performance Incentive Payment
for the calendar year in which the termination occurred; and (iv) Severance as
defined below. The amounts due to Executive, other than Severance (which shall
be paid in accordance with Section 7(A) below) shall be paid to Executive no
later than March 15th of the year following the year in which Executive’s
termination by Employer without Cause occurred.

C. Termination by Executive.

1. This Agreement and Executive’s employment hereunder may be terminated by
Executive with thirty (30) calendar days’ written notice (“Notice Period”) to
Employer. Upon receiving notice of termination from Executive, Employer reserves
the right to terminate this Agreement immediately or at any time during the
Notice Period. Provided Executive has given the required thirty (30) calendar
days’ notice, if Employer elects to terminate this Agreement before the
termination date set forth in Executive’s notice, Employer shall be obligated to
continue to pay Executive the Base Salary that would have been due Executive
under this Agreement to the end of Executive’s Notice Period, but not exceeding
thirty (30) days. If Executive terminates this Agreement with less than thirty
(30) calendar days’ notice or if Executive elects not to remain employed for the
full Notice Period, Employer shall only be obligated to pay Executive the Base
Salary due Executive up to the earlier of (i) the end of Executive’s Notice
Period or (ii) the termination date set by Employer. Employer shall further be
obligated to pay Executive any vested, but unpaid, Annual Incentive Payment
and/or Annual Performance Incentive Payment. The amounts due to Executive shall
be paid to Executive no later than March 15th of the year following the year in
which Executive’s termination occurred.

2. Notwithstanding anything to the contrary in this section (C), in the event
Executive terminates this Agreement for Good Reason, Employer shall be obligated
to pay Executive (i) the Base Salary due Executive under this Agreement through
the Notice Period; (ii) any vested, but unpaid, Annual Incentive Payment and/or
Annual Performance Incentive Payment; (iii) a prorated

 

6



--------------------------------------------------------------------------------

amount of the Annual Bonus and the Annual Performance Incentive Payment for the
calendar year in which the termination occurred; and (iv) Severance as defined
below. The amounts due to Executive, other than Severance (which shall be paid
in accordance with Section 7(A) below) shall be paid to Executive no later than
March 15th of the year following the year in which Executive’s termination for
Good Reason occurred. “Good Reason” is defined as the occurrence of any of the
following:

a. An involuntary reduction or diminution in Executive’s title, authority,
duties, reporting relationship or responsibilities (other than temporarily while
the Executive is physically or mentally incapacitated or as required by
applicable law), relative to Executive’s title, duties, authority, reporting
relationship or responsibilities in effect immediately prior to such reduction
which would cause Executive’s position with Employer to become of materially
less responsibility, authority and/or importance; or

b. Requiring Executive to relocate his primary work location more than fifty
(50) miles from his/her then-present location; or

c. A material reduction in Executive’s salary, bonus opportunity or benefits; or

d. Executive is not given sufficient authority for Executive to carry out the
responsibilities contemplated hereunder; or

e. Employer otherwise materially breaches this Agreement.

3. In order to qualify as Good Reason, in addition to the occurrence of one of
the circumstances above, Executive must:

a. provide written notice to Employer of Good Reason no more than ninety
(90) days after the initial existence of Good Reason, and

b. afford Employer thirty (30) days to remedy the material change or breach, and

c. Executive must terminate within one-hundred-twenty (120) days following the
initial existence of any Good Reason if Employer fails to remedy the same.

D. Death of Executive. This Agreement and Executive’s employment hereunder shall
terminate automatically upon the death of Executive. In the event Executive’s
employment is terminated by reason of Executive’s death, Employer shall pay to
Executive’s estate (i) the Base Salary due Executive under this Agreement up to
Executive’s termination date; (ii) any vested, but unpaid, Annual Incentive
Payment and/or Annual Performance Incentive Payment; and (iii) a prorated amount
of the Annual Bonus and the Annual Performance Incentive Payment for the
calendar year in which the termination occurred. The amounts due to Executive
shall be paid to Executive no later than March 15th of the year following the
year in which Executive’s death occurred.

 

7



--------------------------------------------------------------------------------

E. Disability of Executive. This Agreement and Executive’s employment hereunder
may be terminated in the event of Executive’s disability. For purposes of this
Agreement, “disability” shall mean Executive cannot perform the essential
functions of Executive’s employment position, with or without a reasonable
accommodation, by reason of physical or mental impairment or other similar
causes for a continuous period of ninety (90) days and under circumstances where
it is not expected that Executive will be able to return to the continuous
full-time performance of Executive’s duties within a period of twelve
(12) months from the date such disability began. Such disability shall be
certified by a duly licensed physician, and in the event Executive and Employer
disagree, each shall select a duly licensed physician to examine Executive and
the two physicians shall appoint a third duly licensed physician to examine
Executive, in which case the findings of a majority shall control. The cost
involved in such examination shall be borne by Company. It is understood that
Executive’s occasional sickness or other incapacity of short duration (a
“temporary disability”) may not result in Executive having a disability,
however, any such temporary disability may constitute disability if such
temporary disability is prolonged or recurring. The foregoing definition of
disability is not intended to and shall not affect the definition of
“disability” or any similar or related term in any insurance policy Employer may
provide. If Employer elects to terminate the employment relationship on this
basis, Employer shall notify Executive or Executive’s representative in writing
and the termination shall become effective on the date that such notification is
given. In the event of a termination of employment by reason of Executive’s
disability, Employer shall pay to Executive (i) the Base Salary due Executive
under this Agreement up to Executive’s termination date; (ii) any vested, but
unpaid, Annual Incentive Payment and/or Annual Performance Incentive Payment;
and (iii) a prorated amount of the Annual Bonus and the Annual Performance
Incentive Payment for the calendar year in which the termination occurred. The
amounts due to Executive shall be paid to Executive no later than March 15th of
the year following the year in which Executive’s disability occurred.

F. Corporate Dissolution. This Agreement and Executive’s employment hereunder
shall terminate in the event of the termination of the business or corporate
existence of Employer. In the event of any such termination by Employer,
Employer shall be obligated to pay Executive (i) the Base Salary due Executive
under this Agreement up to Executive’s termination date; (ii) any vested, but
unpaid, Annual Incentive Payment and/or Annual Performance Incentive Payment;
(iii) a prorated amount of the Annual Bonus and the Annual Performance Incentive
Payment for the calendar year in which the termination occurred; and
(iv) Severance as defined below. The amounts due to Executive, other than
Severance (which shall be paid in accordance with Section 7(A) below) shall be
paid to Executive no later than March 15th of the year following the year in
which Executive’s termination due to termination of the business or corporate
existence of Employer occurred.

G. Reconciliation of Compensation Owed Executive. After any termination of
Executive’s employment hereunder, all compensation and amounts due to Executive
with respect to work performed or expenses incurred prior to the date of
termination shall

 

8



--------------------------------------------------------------------------------

be reconciled with amounts due to Employer from Executive. Each party shall be
entitled to offset against any amounts that may be due to the other party such
amounts as are due from such other party to it or him. The parties shall proceed
expeditiously to accomplish the foregoing, and the resulting amount due from one
party to the other shall be paid promptly after it is determined but in no event
later than March 15th of the year following the year of Executive’s termination
of employment.

H. Executive Cooperation. Following any notice of termination, Executive shall
fully cooperate with Employer in all matters relating to the winding up of
Executive’s pending work on behalf of Employer and the orderly transfer of any
such pending work to such other Executives of Employer as may be designated by
Employer. To that end, Employer shall be entitled to such full time or part time
services of Executive as Employer may reasonably require during all or any part
of the period from the time of giving any such notice until the effective date
of such termination. Executive further agrees to cooperate with and provide
assistance to Employer and its legal counsel in connection with any litigation
(including arbitration or administrative hearings) or investigation affecting
Employer, in which (in the reasonable judgment of Employer) Executive’s
assistance or cooperation is needed. Executive shall, when requested by
Employer, provide testimony or other assistance and shall travel at Employer’s
request in order to fulfill this obligation; provided, however, that, in
connection with such litigation or investigation, Employer shall attempt to
accommodate Executive’s schedule, shall provide Executive with reasonable notice
in advance of the times in which Executive’s cooperation or assistance is
needed, and shall reimburse Executive for any reasonable expenses incurred in
connection with such matters.

7. Severance. In the event of a termination by Employer without Cause as defined
in Section 6(B), by Executive for Good Reason as defined in Section 6(C), or in
the case of Corporate Dissolution as defined in Section 6(F) (each a “Qualifying
Termination”), Employer agrees to provide Executive with the following payments
and benefits, which shall be referred to as “Severance.” As a condition of
receiving the Severance hereunder, Executive will be required to execute a
release agreement in a form reasonably acceptable to Executive and Employer.

A. Severance Pay.

1. In the event of a Qualifying Termination occurring on or after the Effective
Date until the first anniversary of the Effective Date, Employer shall provide
Executive with Severance Pay in an amount that is equal to two and one-half
times (2 1/2 x) Executive’s then current annual Base Salary.

2. In the event of a Qualifying Termination occurring on or after the first
anniversary of the Effective Date until the second anniversary of the Effective
Date, Employer shall provide Executive with Severance Pay in an amount that is
equal to one and one half times (1.5 x) Executive’s then current annual Base
Salary.

 

9



--------------------------------------------------------------------------------

3. In the event of a Qualifying Termination occurring on or after the second
anniversary of the Effective Date or any time thereafter, Employer shall provide
Executive with Severance Pay in an amount that is equal to one times (1 x)
Executive’s then current annual Base Salary.

Severance Pay shall be less such amounts required to be withheld by law. The
Severance Pay shall be paid following termination in equal installments per
Employer’s regular pay schedule over the length of the period of Base Salary on
which the amount of Severance Pay is based (e.g. one-year period if Qualifying
Termination occurs on or after the second anniversary of the Effective Date),
commencing on the next regular payroll date following after the date the
revocation period for the release agreement described below has expired and no
revocation has occurred. If any payment hereunder fails to be exempt from
Internal Revenue Code (“Code”) Section 409A, and the applicable revocation
period spans two calendar years, commencement of payment of the installments
will not occur until the second calendar year and after the release agreement
has become effective.

B. Benefits Continuation. In addition to Severance Pay, if Executive elects
continuation coverage under one or more of Employer’s health plans (“Health
Plans”) pursuant to the continuation coverage terms of such Health Plan(s) and
as required by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), then for a period equal to the lesser of eighteen (18) months or the
number of months of Severance Pay (“Benefits Continuation Period”), Executive
shall pay a reduced, monthly COBRA premium for continuation coverage. The
monthly premium to be paid by Executive shall be equal to the payroll deduction
contribution then being paid, each month, by Employer’s actively employed,
similarly situated executives, for the selected Health Plans’ coverage. Such
coverage shall be provided in accordance with terms of the Health Plan(s) as may
exist or may be amended from time to time. If Executive elects to continue COBRA
coverage beyond the Benefits Continuation Period, Executive will be responsible
for payment of the full, regular COBRA premium for any coverage continuation
thereafter. In the event the Health Plan for which Executive’s COBRA coverage is
provided is subject to the nondiscrimination rules under section 105(h) of the
Code, the amount of the payment of the full, regular COBRA premium less the
amount paid by Executive will be treated as taxable income to Executive.

8. Confidential Information.

A. Non-Disclosure. Executive shall, during the course of Executive’s employment
and at all times subsequent to Executive’s employment, hold in strictest and
total confidence all Confidential Information. Executive will at no time, except
as authorized by Employer in writing or as required by any law, rule or
regulation after providing prior written notice to Employer within sufficient
time for Employer to object to production or disclosure or quash subpoenas
related to the same, directly or indirectly, use for Executive’s benefit or for
the benefit of others, or disclose, communicate, divulge, furnish to, or convey
to any other person, firm, or corporation, any Confidential Information, nor
shall Executive permit any other person or entity to use Confidential
Information in competition with Employer. Executive acknowledges that disclosure
of Confidential Information to or use of the same by third parties would greatly
affect the effective and successful conduct of the business of Employer and the
goodwill of Employer, and that any breach of the terms of this subsection
(A) shall be a material breach of this Agreement.

 

10



--------------------------------------------------------------------------------

B. Defend Trade Secrets Act (DTSA) Notice. Pursuant to 18 USC § 1833(b),
Executive may not be held criminally or civilly liable under any federal or
state trade secret law for disclosure of a trade secret: (i) made in confidence
to a government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, should Executive
pursue legal action against Employer for retaliation based on the reporting of a
suspected violation of law, Executive may disclose a trade secret to his/her
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

C. Definitions.

1. “Confidential Information” shall mean any information proprietary to Employer
and not generally known, including trade secrets; Inventions; technology,
whether now known or hereafter discovered; information pertaining to research,
development, techniques, engineering, purchasing, marketing, selling,
accounting, licensing, know how, processes, products, equipment, devices,
models, prototypes, computer hardware, computer programs and flow charts,
program code, software libraries, databases, formulae, compositions,
discoveries, cost systems, pending business transactions, the identity of
customers and potential customers, and the particular needs and requirements of
customers; customer lists; customer histories and records; personnel
information; financial information; and confidential and proprietary information
of customers and other third parties received by Employer. Confidential
Information shall also include all derivatives thereof, any information that
qualifies as a “trade secret” under the Uniform Trade Secret Act or the Defend
Trade Secrets Act of 2016.

2. “Invention” shall mean all ideas, discoveries, developments, inventions,
improvements, innovations, technology, computer programs, software, products,
methods, systems or plans, whether or not shown or described in writing or
reduced to practice or use, and whether or not entitled to the protection of
applicable patent, trademark, copyright, or similar laws, relating in any manner
to any of Employer’s present or future products, services, manufacturing or
research.

3. The term Confidential Information shall not apply to the following:
(a) information that is or becomes public knowledge other than through the fault
of Executive; (b) information that is received by Executive from a third party
who is under no obligation to keep the information confidential; (c) information
that Executive can show by written records was in Executive’s possession prior
to the date of disclosure by Employer to Executive of the Confidential
Information in question; or (d) information that is individually developed by
Executive, and that Executive can show by written or other tangible evidence was
so independently developed.

 

11



--------------------------------------------------------------------------------

D. Return of Confidential Information. Upon termination of Executive’s
employment with Employer or at any other time upon Employer’s request, Executive
shall deliver promptly to Employer all originals and all copies (including
photocopies, facsimiles, and computer or other means of electronic storage
whether now known or hereafter discovered) of all documents and other materials
then in the Executive’s possession and whether prepared by the Executive or
others that constitute Confidential Information or relate in any way to business
of Employer. Executive will not make or retain any copies of the foregoing and
will so represent to Employer upon Executive’s termination of employment.
Furthermore, upon Executive’s termination of employment, Executive will return
to Employer all computer hardware and/or software provided by or owned by
Employer.

E. Assignment of Inventions. Any Invention that Executive, either alone or with
others makes, discovers, devises, conceives, reduces to practice, or otherwise
possesses while employed by Employer shall be “works made for hire” as that term
is defined in the United States Copyright Laws and the sole property of
Employer. Executive further agrees to assign, and does hereby irrevocably
assign, to Employer or Employer’s designee, Executive’s entire right, title and
interest in: (i) all Inventions, (ii) all trademarks and copyrights in any of
the Inventions, and any applications with respect thereto, and all of the
goodwill appurtenant thereto, and (iii) all patent applications and patents with
respect to any of the Inventions, including those in foreign countries, which
Executive conceives or makes (whether alone or with others) while employed by
Employer. Additionally, both while employed by Employer and afterwards,
Executive agrees to execute and deliver at Employer’s expense any documents that
Employer may reasonably consider necessary or helpful to assure the originality
of all Inventions, obtain or maintain patents, trademarks, copyrights or any
other registrations, whether during the prosecution of applications therefor or
during the conduct of an interference, opposition, litigation or other matter
(all related expenses to be borne by Employer), and to vest ownership in,
transfer and convey, by assignment or otherwise, all right, title and interest
in and to such items to Employer.

9. Restrictive Covenants.

A. Limitation on Competition. During the term of Executive’s employment and for
a period of one (1) year after the termination of such employment for any reason
(the “Restricted Period”), Executive shall not, engage directly or indirectly,
either personally or as an Executive, partner, associate partner, owner,
officer, manager, agent, advisor, consultant or otherwise, or by means of any
corporate or other entity or device, in any business which is competitive with
the business of Employer. For purposes of this covenant, a business will be
deemed competitive if it is conducted in whole or in part within any geographic
area wherein Employer is engaged in marketing its products, and if it involves
the design or manufacture of products for the aerospace industry that are the
same or substantially similar to those designed or manufactured by Employer or
if it is in

 

12



--------------------------------------------------------------------------------

any manner competitive, as of the date of cessation of the Executive’s
employment, with any business then being conducted by Employer or as to which
Employer has then formulated definitive plans to enter;

B. Non-Solicitation of Customers. During Executive’s employment and during the
Restricted Period, Executive shall not, individually or collectively, as a
participant in a partnership, sole proprietorship, corporation, limited
liability corporation, or other entity, or as an operator, investor,
shareholder, partner, director, Executive, consultant, manager, sales
representative, independent contractor or advisor of any such entity, or in any
other capacity whatsoever, either directly or indirectly (i) solicit any
business from any Customer or assist any other entity in soliciting any business
from any Customer; (ii) request or advise any Customer to withdraw, curtail, or
cancel any of such Customer’s business or other relationships with Employer; or
(iii) otherwise interfere with any relationship between Employer and any
Customer. As used in this section, “Customer” shall mean any person or entity
(and/or their respective affiliates or successors) with which Executive had
substantial contact by reason of Executive’s employment with Employer and to
which Employer rendered any services or sold anything of value to.

C. Non-Solicitation of Suppliers. During Executive’s employment and during the
Restricted Period, Executive shall not induce or attempt to induce any salesman,
distributor, supplier, manufacturer, representative, agent, jobber or other
person transacting business with Employer to terminate their relationship with
or Employer, or to represent, distribute or sell products in competition with
products of Employer; or

D. Non-Solicitation of Employees. During Executive’s employment and during the
Restricted Period, Executive shall not (i) participate, directly or indirectly,
in or be materially involved in any manner in the hiring or any attempt to hire
as an employee, officer, director, consultant, or advisor any person who is, at
the time of such hiring or attempted hiring, or was within six (6) months of
such hiring or attempted hiring, an employee of Employer; or (ii) otherwise,
directly or indirectly, induce or attempt to induce any employee of Employer or
of any affiliate of Employer to leave the employ of Employer.

E. Reasonableness of Restrictions. It is the intention of the parties to
restrict the activities of Executive under this Section 9 only to the extent
necessary for the protection of legitimate business interests of Employer.
Executive acknowledges that Executive’s covenant not to compete unfairly is
necessary to protect the legitimate business interests of Employer, and that
irreparable harm and damage will be done to Employer in the event that Executive
competes unfairly with Employer. Executive has carefully read and considered the
provisions of this Section titled “Restrictive Covenants” and, having done so,
agrees that the restrictions set forth herein are fair and reasonable and are
reasonably required for the protection of the legitimate business interests of
Employer. Executive further agrees and acknowledges that the geographic and
durational limitations set forth herein are reasonable under the circumstances
considering Executive’s access to Employer’s Confidential Information and
customer relationships

 

13



--------------------------------------------------------------------------------

and other relevant factors, and agrees that Employer’s need for the protection
afforded herein is greater than any hardship Executive might experience by
complying with the terms set forth therein. However, the parties specifically
covenant and agree that should any of the provisions set forth therein, under
any set of circumstances not now foreseen by the parties, be deemed too broad
for such purpose, said provisions will nevertheless be valid and enforceable to
the extent necessary for such protection.

F. Tolling. In the event of a breach by Executive of this Section entitled
“Restrictive Covenants,” then the restrictive periods referenced herein shall be
tolled and shall begin to run or recommence running only at such time as the
breach is alleviated or remedied.

10. Remedies. In the event of the breach by Executive of any of the terms of
this Agreement, notwithstanding anything to the contrary contained in this
Agreement, Employer may terminate the employment of the Executive in accordance
with the provisions of Section 6. It is further agreed that any breach or
evasion of any of the terms of this Agreement by Executive will result in
immediate and irreparable injury to Employer and will authorize recourse to
injunction and/or specific performance as well as to other legal or equitable
remedies to which Employer may be entitled. In addition to any other remedies
that it may have in law or equity, Employer also may require an accounting and
repayment to Employer of all profits, compensation, remuneration or other
benefits realized, directly or indirectly, as a result of such breaches by the
Executive or by a competitor’s business controlled, directly or indirectly, by
the Executive. No remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy and each and every
remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies by Employer shall
not constitute a waiver of the right to pursue other available remedies. If
either party shall commence a proceeding against the other to enforce and/or
recover damages for breach of this Agreement, the prevailing party in such
proceeding shall be entitled to recover from the other party all reasonable
costs and expenses of enforcement and collection of any and all remedies and
damages, or all reasonable costs and expenses of defense, as the case may be.
The foregoing costs and expenses shall include reasonable attorneys’ fees.

11. Assignability. This Agreement may be assigned by Employer to any other
entity wholly-owned by Employer or to any other entity which purchases
substantially all of the assets of Employer or acquires a majority of the stock
of Employer. The services to be performed by Executive hereunder are personal in
nature and, therefore, Executive shall not assign Executive’s rights or delegate
Executive’s obligations under this Agreement, and any attempted or purported
assignment or delegation not herein permitted shall be null and void.

12. Binding Effect; Third Party Beneficiaries. Subject to the provisions of
Section 11, this Agreement shall inure to the benefit of and may be enforced by
Employer and its successors or assigns, and it shall be binding upon Executive
and Executive’s heirs, successors, and assigns. Except as expressly set forth
herein, this Agreement is not intended to confer any rights or remedies upon any
other person or entity.

13. Disclosure of Existence of Agreement. To preserve Employer’s rights under
this Agreement, Employer may advise any third party of the existence of this
Agreement and its terms, and Executive specifically releases and agrees to
indemnify and hold Employer harmless from any liability for doing so.

 

14



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri, notwithstanding either the place of execution
hereof, nor the performance of any acts in connection herewith or hereunder in
any other jurisdiction. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Missouri

15. Venue and Jurisdiction. The exclusive venue and jurisdiction for any
litigation concerning this Agreement shall be in the Circuit Court for the 11th
Judicial District, St. Charles County, Missouri, unless that court lacks
jurisdiction, in which case such action shall be brought in the United States
District Court for the Eastern District of Missouri. Any of the foregoing courts
shall have personal jurisdiction over Executive and jurisdiction over matters
arising out of this Agreement, and Executive hereby irrevocably waives any and
all objections to personal jurisdiction, venue or convenience in the
aforementioned courts.

16. Waiver. No waiver by either party hereto of any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or condition at the same or at any prior or
subsequent time. Waiver by either party hereto of any breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach thereof or as a waiver by any other entity.

17. Severability. Should any one or more sections of this Agreement be found to
be invalid, illegal, or unenforceable in any respect, the validity, legality,
and enforceability of the remaining sections contained herein shall not in any
way be affected or impaired thereby. In addition, if any section hereof is found
to be partially enforceable, then it shall be enforced to that extent. A court
with jurisdiction over the matters contained in this Agreement shall have the
authority to revise the language hereof to the extent necessary to make any such
section or covenant of this Agreement enforceable to the fullest extent
permitted by law.

18. Notices. All notices provided for in this Agreement shall be in writing and
shall be given either (a) by actual delivery of the notice to the party entitled
thereto or (b) by depositing the same with the United States Postal Service,
certified mail, return receipt requested, postage prepaid, to the address of the
party entitled thereto. The notice shall be deemed to have been received in case
(a) on the date of its actual receipt by the party entitled thereto or in case
(b) two (2) days after the date of its deposit with the United States Postal
Service.

If to Employer:

[insert]

and, if to the Executive, to:

 

15



--------------------------------------------------------------------------------

or to such other address as may be specified by either of the parties in the
manner provided under this Section.

19. Survival. All of those provisions of this Agreement that require performance
by either party following termination of Employee’s employment shall survive any
termination of this Agreement.

20. General Interpretive Principles. This Agreement shall be construed without
regard to any presumption or rule requiring construction against the drafting
party. For purposes of this Agreement, except as otherwise expressly provided or
unless context otherwise requires:

A. the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

B. the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to;”

C. relative to the determining of any period of time, “from” means “from and
including” and “to” and “through” mean “to and including;”

D. “or,” “either” and “any” are not exclusive;

E. the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or;” and

F. the headings contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

21. Section 409A.

A. This Agreement shall at all times be administered and the provisions of this
Agreement shall be interpreted consistent with the requirements of Section 409A.
In the event that any provision of this Agreement does not comply with the
requirements of Section 409A, Employer, in exercise of its sole discretion and
without consent of Executive, may amend or modify this Agreement in any manner
to the extent necessary to meet the requirements of Section 409A.

B. This Agreement is intended to comply with Section 409A or an exemption
thereunder, and will be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation

 

16



--------------------------------------------------------------------------------

from service or as a short-term deferral will be excluded from Section 409A to
the maximum extent possible. For purposes of Section 409A, each installment
payment provided under this Agreement will be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment will
only be made if such termination of employment constitutes a “separation from
service” under Section 409A.

C. Notwithstanding any other provision of this Agreement, if at the time of
Executive’s termination of employment, Executive is a “specified Executive,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to Executive on account of Executive’
s separation from service will not be paid until the first payroll date to occur
following the six-month anniversary of Executive’s termination date (“Specified
Executive Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period will be paid in a lump sum
on the Specified Executive Payment Date without interest and, thereafter, any
remaining payments will be paid without delay in accordance with their original
schedule. If Executive dies during the six-month period, any delayed payments
will be paid to Executive’s estate in a lump sum within thirty (30) calendar
days after Executive’s death.

D. Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement or
any document contemplated herein is determined to be subject to Section 409A,
the amount of any such expenses eligible for reimbursement, or the provision of
any in-kind benefit, in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

22. Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument. A signature of a party by facsimile or other electronic transmission
(including a .pdf copy sent by e-mail) shall be deemed to constitute an original
and fully effective signature of such party.

23. Entire Agreement; Amendments. The provisions hereof constitute the entire
and only agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, commitments, representations,
understandings, or negotiations, oral or written, and all other communications
relating to the subject matter hereof. No amendment or modification of any
provision of this Agreement will be effective unless set forth in a document
that purports to amend this Agreement and is executed by all parties hereto.

Signature page follows.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

        EMPLOYER:   [Entity Name]   By:  

 

                Name     Title:  

 

 

 

        EXECUTIVE:   CLIFFORD C. STEBE, JR.

 

18